245 S.W.3d 263 (2008)
In the Interest of H.J.G., a minor.
No. ED 89832.
Missouri Court of Appeals, Eastern District, Division Five.
February 13, 2008.
Joan M. Bryan, Desoto, MO, for appellant.
Before PATRICIA L. COHEN, C.J., KATHIANNE KNAUP CRANE, J. and NANNETTE A. BAKER, J.

ORDER
PER CURIAM.
B.G. ("Father") appeals from a judgment in the Circuit Court of Jefferson County terminating his parental rights to his son, H.G. Father claims that there was insufficient evidence to support termination under Section 211.447.4. Father also argues that there was insufficient evidence under Section 211.447.6 that termination was in H.G.'s best interests.
On appeal, Father contends that the court erred in terminating his parental rights under Section 211.477 because there was not clear, cogent and convincing evidence supporting termination. Father argues that he complied with the terms of the service agreement, he provided a suitable home and support for the child and that he has a seizure disorder that prevents him from obtaining substantial employment. In his second point, Father argues that the court erred in terminating his parental rights because there was insufficient evidence that termination was in H.G.'s best interests.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).